Citation Nr: 1514805	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a sleep disorder.
 
5.  Entitlement to a rating in excess of 10 percent for hiatal hernia.
 
6.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to March 2000, January 2002 to March 2002, May 2003 to August 2003, and November 2003 to February 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of these matters is with the RO in Winston-Salem, North Carolina.  However, the Veteran maintains a current address in the state of Florida.

In November 2014, the Board remanded these matters for additional development.


REMAND

Pursuant to the November 2014 remand instructions, the Veteran was scheduled for a VA examination in January 2015 to address each of the disabilities on appeal.  It appears that the Veteran did not report for the scheduled examinations, in addition to several examinations previously scheduled prior to having perfected an appeal of these claims.  However, a February 2015 email shows that the Veteran was in contact with the VA Medical Center to reschedule his examinations.  It appears that the VA Medical Center intended to reschedule him for the examinations, but did not do so prior to the claims file being returned to the Board.  In addition, in a March 2015 informal hearing presentation, the representative reiterated the Veteran's willingness to appear for examinations and request that the examinations be rescheduled.

In light of the above, the Board will provide the Veteran an additional opportunity to have the VA examinations rescheduled as it appears he is working with the medical center to reschedule the examinations and has indicated a willingness to attend the examinations.  The Veteran is advised that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Any failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information and releases so that VA can request treatment records relating to the disabilities on appeal.

2.  Associate any records of VA treatment with the record.

3.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to determine the diagnosis and etiology of any disability manifested by fatigue, hypertension, skin disability, and sleep disorder.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail. The examiners should provide the following information: 

(a) Identify any disabilities manifested by fatigue, hypertension, skin disability, and sleep disorder.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability manifested by fatigue was incurred in or is otherwise related to service.  The examiner must indicate whether the Veteran has chronic fatigue syndrome or a disability manifested by fatigue that has no know medical causation.  The examiner is requested to discuss service medical records noting fatigue, a diagnosis of circadian rhythm sleep disorder, and an August 1984 examination showing elevated blood pressure.  In addition, the examiner must consider the Veteran's statements regarding onset of the disability and statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hypertension was incurred in or is otherwise related to service, or manifested within one year following separation from active service.  The examiner is requested to discuss an August 1984 examination showing elevated blood pressure.  In addition, the examiner must consider the Veteran's statements regarding onset of the disability and statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(d) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disability was incurred in or is otherwise related to service.  The examiner is requested to discuss service medical records noting skin complaints.  In addition, the examiner must consider the Veteran's statements regarding onset of the disability and statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(e) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder was incurred in or is otherwise related to service.  The examiner is requested to discuss service medical records noting fatigue, and a diagnosis of circadian rhythm sleep disorder.  In addition, the examiner must consider the Veteran's statements regarding onset of the disability and statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Schedule the Veteran for VA examinations, by examiners with the appropriate expertise, to determine the current nature and severity of hiatal hernia and hemorrhoids.  The examiner must review the claims file and must note that review in the report.  The examiner should identify the nature and severity of all manifestations of hiatal hernia and hemorrhoids.  

(a) With regard to hemorrhoids, the examiner should include a discussion as to whether or not the Veteran has mild or moderate hemorrhoids, large hemorrhoids, thrombotic hemorrhoids, irreducible hemorrhoids, excessive redundant tissue, frequent recurrence, persistent bleeding with secondary anemia, or fissures.  The examiner should also describe the impact of the hemorrhoid disability on employability.

(b) With regard to hiatal hernia, the examiner should include a discussion as to whether or not hiatal hernia is manifested by symptoms of pain, vomiting, material weight loss, hematemesis, melena, anemia, persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, or considerable or severe impairment of health.  The examiner should also describe the impact of the hiatal hernia on employability.

5.  Timely notice of the date, time, and location of the examinations must be mailed to the Veteran's address of record and a copies of that notice must be placed in the record.

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

